                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

THOMAS LEMONS                                       CIVIL ACTION NO. 20-cv-0329

VERSUS                                              CHIEF JUDGE HICKS

ST. PAUL FIRE & MARINE INSURANCE CO MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

Introduction

       Thomas Lemons (“Plaintiff”) filed this civil action in state court for damages arising

out of an auto accident. He named as defendant St. Paul Fire & Marine Insurance Co.

based on an underinsured motorist insurance policy. His petition alleged that USAA

already paid the limits of the underlying liability policy.

       St. Paul removed the case based on an assertion of diversity jurisdiction, which puts

the burden on it to allege specific facts that show complete diversity of citizenship of the

parties and an amount in controversy greater than $75,000.           The court conducts a

preliminary review of cases to assess whether there is an adequate indication of subject

matter jurisdiction. For the reasons set forth below, additional information is needed. St.

Paul will be allowed until April 1, 2020 to file an amended notice of removal. The court

will review the record after April 1 and determine whether St. Paul has met its burden with

respect to jurisdiction or whether the case must be remanded.
Citizenship of St. Paul

       The notice of removal alleges that St. Paul is “a foreign insurer duly organized under

the laws of Minnesota and having its principal place of business in New York.” The notice

does not allege St. Paul’s type of entity. If it is a corporation, then the allegations regarding

its citizenship are sufficient. If it is an LLC or other form of unincorporated entity, its

citizenship will need to be alleged in accordance with rules set forth in cases such as

Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

Defendants must file an amended notice of removal that specifically alleges St. Paul’s type

of entity.

Amount in Controversy

       The notice of removal alleges that Plaintiff is seeking damages for injuries sustained

in the auto accident as well as for penalties and attorney’s fees. In accordance with

Louisiana law, Plaintiff’s petition did not set forth a demand for a specific amount of

damages.

       When a plaintiff seeks to recover under an insurance policy, the policy limits cap

the potential amount in controversy (subject to additional amounts for statutory penalties

or attorney fees). Hartford Ins. Group v. Lou-Con, Inc., 293 F.3d 908, 911 (5th Cir. 2002).

Thus, it would be helpful for the amended notice of removal to allege the policy limits of

the UM policy at issue. In a UM case, the court considers only the amount of coverage

available under the UM policy and not any amounts that might have been paid by the

principal liability insurer. Thomas v. Hartford Accident & Indem. Co., No. 17-CV-1474,



                                          Page 2 of 3
2018 WL 1548897, *2 (W.D. La. 2018). That said, it could also be helpful in assessing

the amount in controversy to know how much was paid by the underlying liability policy.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 18th day of March,

2020.




                                      Page 3 of 3
